United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-2214
                          ___________________________

                                    Katheryne Polter

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

          Michael J. Astrue, Commissioner of Social Security Administration

                         lllllllllllllllllllll Defendant - Appellee
                                        ____________

                       Appeal from United States District Court
                    for the Eastern District of Missouri - St. Louis
                                    ____________

                              Submitted: January 4, 2013
                               Filed: January 15, 2013
                                    [Unpublished]
                                   ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Katheryne Polter appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo review,


      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
see Renstrom v. Astrue, 680 F.3d 1057, 1063-64 (8th Cir. 2012), we find no basis for
reversal. Specifically, we find no merit to Polter’s challenges to the administrative
law judge’s (ALJ’s) determinations as to physical and mental residual functional
capacity (RFC), see Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012)
(conclusory checkbox form has little evidentiary value when it provides little or no
elaboration and cites no medical evidence); Renstrom, 680 F.3d at 1064 (treating
physician’s opinion does not automatically control); or to the ALJ’s hypothetical to
the vocational expert, see Perkins v. Astrue, 648 F.3d 892, 901-02 (8th Cir. 2011)
(hypothetical must capture concrete consequences of claimant’s deficiencies); cf.
Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (rejecting contention that
hypothetical was flawed because it did not specify frequency of need to alternate
between sitting and standing, where hypothetical addressed claimant’s need to sit and
stand “at will”). The district court is affirmed.
                        ______________________________




                                         -2-